Upon these facts THE COURT
(DILLON, Circuit Judge)
instructed the jury that the plaintiff was not entitled to recover: (1) Because there never was any demand for a paid-up policy, or offer to surrender the policy sued; (2) because, after the premium was due, May 16, 1871, and when on November 3, 1871, payment was tendered, no health certificate was tendered, nor was any such certificate tendered at any time previous to the death of the assured; and (3) because when, subsequent to said November 3d, a proposition was made to renew on condition that the assured should make a new application and pass a satisfactory medical examination and pay said premium, he failed to comply with any of said conditions.
Upon the giving of this instruction the plaintiff submitted to a nonsuit.